Citation Nr: 1111834	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his son in the custody of appellant.



ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1990.  This is a contested claim.  The appellant is the custodial parent of the Veteran's minor son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the RO denying the appellant's claim for apportionment of the Veteran's disability compensation benefits.


FINDINGS OF FACT

1.  In a December 2008 special apportionment decision, the RO denied the appellant's request for an apportionment of the Veteran's VA disability compensation benefits on behalf of their son in her custody.  

2.  At the time of the December 2008 special apportionment decision, the Veteran was receiving VA disability compensation benefits at a rate of 100 percent, effective from May 2008, and his award included additional benefits for his son in appellant's custody.

3.  The evidence reflects that financial hardship exists for the appellant and the Veteran's son in her custody for the purposes of payment of a special apportionment.  An apportionment would not cause the Veteran an undue hardship.   


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of the Veteran's son in appellant's custody have been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  

The VCAA, however, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and will not be further discussed.  Nonetheless, the RO informed the appellant at all stages what was needed for her to prove her claim and offered to assist her.  See generally 38 C.F.R. § 3.159(c).  Moreover, both parties were provided the requisite notices under VA's contested claim procedures.

II.  Law and Regulations

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the Veteran's child is not residing with him and he is not reasonably discharging his responsibility for the child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2010).

III.  Factual Background and Analysis

In this case, the appellant filed a claim in October 2008 for an apportionment of the Veteran's VA disability compensation on behalf of the Veteran's son who is in her custody.  The appellant essentially contends that apportionment of the Veteran's VA disability compensation benefits in their son's behalf is necessary because the Veteran is not providing consistent support in compliance with a court order issued in 2007/2008.  Specifically, the appellant asserts that in January 2008 the Veteran was ordered by the court to pay child support to her for their son in the amount of $50 per month (or $600 per year).  In her January 2009 notice of disagreement the appellant indicated that since January 2008, the Veteran had paid $350 to her in child support pursuant to the court order.  The appellant submitted a Department of Health and Human Services Payment History Report dated from December 2007 to January 2009 which shows a delinquent amount and arrears owed to appellant that total $307.31.  In her February 2009 Substantive Appeal the appellant indicated that the Veteran had not made a child support payment since September 2008.  The Veteran has not disputed any of the appellant's contentions.

The appellant contends that due to the Veteran's and her son's medical condition, she is unable to maintain employment since she has to be home to care for him.  She reported total monthly income of $1,375.63, with expenses of $1,920.79, creating a monthly deficit of $545.16.  She stated that $637 is the only income that she and the Veteran's son has, which she receives each month from the Social Security Administration (SSA) as her son's custodian.  The other monies are received from child support ($247 monthly) and SSA benefits of $491.63 a month for her oldest daughter.

The RO in a December 2008 Special Apportionment Decision, denied the appellant's claim.  At that time, documentation in the claims folder showed that the Veteran was receiving VA disability compensation benefits at a rate of 100 percent, effective from May 2008.  His original disability award, as shown in a September 2008 RO award letter indicated that his total payments were $2,527 per month effective in June 2008.  In an October 2008 RO award letter, the monthly payment was increased to $2,694 per month effective in June 2008 to reflect additional benefits for the Veteran's two minor children, which includes his son in the appellant's custody.  The amount of the increase is $167 per month (this is for both of his children).  

In a December 2008 written statement, the Veteran noted that he has two sons, one over whom he has full custody and the other, he does not (he's in the appellant's custody).  He also stated that he was never married to the appellant.  He noted that he is court-ordered to pay $50.00 monthly to the appellant for child support for their son.  In addition to the $50.00 child support payment, he pays for his son's food, diapers and numerous trips to a specialty hospital due to numerous abdominal surgeries.  The Veteran stated that his VA compensation benefits are his only source of income.  He reported monthly living expenses of $2, 418.  He stated that he is a single parent and taking an apportionment from his VA compensation benefits would create a hardship for him and the son whom he has full custody.  The Veteran claims that the appellant receives child support payments from three men, receives SSA benefits, state aid for housing, food stamps, energy assistance, and health care assistance for herself and her three children.  The Veteran also questioned the validity of the appellant's request for more money.

The Board finds that a grant of an apportionment to the appellant under 38 C.F.R. § 3.450 is not warranted because it appears the Veteran has reasonably discharged his responsibility for his son's support.  While the record shows he has accumulated arrears of court-ordered child support payments in excess of $300 over a period of one year, it is undisputed in the record that he pays for his son's food, diapers, and medical trips to a specialty hospital in addition to the $50.00 per month court ordered child support.  See Id.  

However, due to the Veteran's inconsistency with paying the court ordered child support that has created a delinquent amount of more than 50 percent of the cumulative annual total for a one year period between 2008 and 2009.  The Board indeed finds the Veteran has created a hardship for the appellant and their son due to such inconsistency.  Although the appellant has not specifically alleged hardship, she has requested an apportionment of at least the $50 so that "[she] will get the payment each month at a set time and not have to sit and wait and wonder if [she is] ever going to get them."  Further, the appellant submitted a Statement in Support of Claim which shows a negative income each month.  In reviewing this case in its entirety, the evidence supports a finding of hardship on the part of the appellant, in her capacity as custodial parent for the Veteran's and her son; and under the provisions for a "special" apportionment, (38 C.F.R. § 3.451) the appellant may be entitled to an apportionment where hardship is shown to exist.  

The Board is aware that under the provisions of 38 C.F.R. § 3.451 an apportionment may not be imposed if in doing so it creates undue hardship for the Veteran.  See id.  However, under VA guidelines, if a Veteran is receiving additional benefits for dependents and the evidence shows he is not reasonably contributing to their support, hardship to the Veteran would not result from apportionment of the additional amounts of compensation benefits payable for such dependent(s).  VA Manual 21-1, Part IV, paragraph 19.05.  The Veteran argues against any such special apportionment to the appellant for their son because it will create hardship for him and the son, for whom he is the custodial parent.  The Board does not doubt the validity of the Veteran's argument, but in light of the fact that the Veteran receives additional VA compensation for his and the appellant's son by claiming him as a dependent, an undue hardship cannot be shown, at least with regard to the additional benefits he receives for his son in the custody of appellant.  Furthermore, the Veteran stated that "VA comp[ensation] covers my bill with just a little left over to try and save or [buy] my [two] sons something little."  This evidence does not suggest that an undue hardship would be created if the Veteran's VA compensation benefits are apportioned in behalf of his and appellant's son.  The appellant had asserted that at the very least an apportionment in the amount that the Veteran receives from VA for claiming their son as a dependent should be awarded to her for their son.  The Board agrees.  Accordingly, an apportionment under the provisions of 38 C.F.R. § 3.451 is warranted.

Once it has been determined that an apportionment is warranted, the rate of apportionment of disability compensation must be determined.  Rates of apportionment are to be determined under the standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 3.453.  This regulation stipulates that ordinarily apportionment of more than 50 percent of the Veteran's benefits is considered to constitute undue hardship on him, but apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.  The Board acknowledges the Veteran's contention that an apportionment of any of his benefits would be a hardship to him.  However, as noted, an apportionment of less than 20 percent of the Veteran's benefits is not ordinarily deemed a hardship.  The Board will defer to the RO's discretion as to the determination of the exact percentage to be apportioned here.  The Board notes that the RO must take into consideration the totality of the circumstances to include the need of the Veteran as a single parent and custodian of his other son, as these are his benefits, in addition to the needs of his and appellant's son, as VA may apportion any part of compensation payable to the Veteran.

In light of the foregoing, the Board concludes that the evidence of record supports a finding that hardship exists for the appellant and the Veteran's son in her custody for the purposes of payment of a special apportionment to her on behalf of their son.  The Board further concludes that the evidence of record does not support a finding that undue hardship would exist for the Veteran if his VA compensation benefits are apportioned for his and appellant's son.  Thus, entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his son is awarded.


ORDER

An apportionment of the Veteran's VA disability compensation benefits on behalf of his son, in the custody of the appellant is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


